Name: Commission Regulation (EEC) No 2937/88 of 23 September 1988 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain and enacting special provisions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 9 . 88 No L 264/44 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2937/88 of 23 September 1988 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain and enacting special provisions quantities for release for consumption in and for importation into Spain ; whereas special provision should be made to cover the chargeover in the reference period from calendar year to marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as last amended by Regulation (EEC) No 1930/88 (2), and in particular Article 16 thereof, Whereas Council Regulation (EEC) No 1930/88 amended Article 4 of Regulation (EEC) No 475/86 to provide for the establishment of a forecast supply balance for the Spanish sunflower seed market for the marketing and not for the calendar year ; whereas Commission Regulation (EEC) No 11 83/86 (3), as last amended by Regulation (EEC) No 3771 /87 (4), should therefore be amended ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1 183/86 stipulates that the maximum annual quantity of imports into Spain that may be authorized shall for products or groups of products for which the supply balance is in surplus be set at zero ; whereas the supply balance is in surplus for sunflower oil ; whereas consequently the establishment of a forecast balance for this product for the marketing year does not affect the importation limit set on an annual basis ; Whereas the formulation of Article 3 of and of Annexes II B and III to Regulation (EEC) No 1183/86 should be aligned on the combined nomenclature ; Whereas by its Decision of 19 February 1988 the Commission approved a forecast supply balance for Spain for the period 1 January to 31 December 1988 ; whereas Commission Regulation (EEC) No 470/88 (*), as amended by Regulation (EEC) No 1133/88 (*), set for that period, for certain oils and fats sector products, maximum Article 1 Regulation (EEC) No 1183/86 is hereby amended as follows : 1 . The words 'in respect of each year' are deleted from Article 1 ( 1 ). 2 . Article 1 (2) is replaced by the following : '2. For the product categories indicated at (b), (c) and (d) of paragraph 1 the forecast supply balance shall be drawn up, before 1 December of each year, for the following year. For the product indicated at (a) of that paragraph the balance shall be drawn up for each marketing year, before the end of the second month of that marketing year.' 3 . Article 1 (4) is replaced by the following : '4. A final balance shall be drawn up for the preceding period before 30 April each year. 4. The words 'for each year' are deleted from Article 2.(2). 5 . Article 3 (3) is replaced by the following : 'However no limit shall apply to products of CN codes 1201 00 90, 1202 10 90, 1ZU1 ZU 00, 1203 00 00, 1 204 00 90, 1 205 00 90, 1 206 00 90, 1 207 1 0 90, 1207 20 90, 1207 30 90, 1207 40 90, 1207 50 90, 1207 60 90, 1207 91 90, 1207 92 90, 1207 99 91 , 1207 99 99 , 1208 10 00 and 1208 90 00 intended for purposes other than oil extraction . Spain shall take whatever measures are necessary to ensure that these products are used as specified.' (') OJ No L 53, 1 . 3 . 1986, p. 47. f) OJ No L 170, 2. 7. 1988, p. 3 . (3) OJ No L 107, 24. 4. 1986, p. 17. (&lt;) OJ No L 355, 17. 12. 1987, p. 17 . n OJ No L 47, 20 . 2. 1988 , p. 16. ( «) OJ No L 107, 28 . 4. 1988, p. 36 . 24. 9 . 88 Official Journal of the European Communities No L 264/45 6, Part B of Annex II and Annex III are replaced by the tables annexed to this Regulation . Article 2 The forecast supply balance for 1988 drawn up by Decision of the Commission dated 19 February 1988 and the maximum quantities of certain oils and fats sector products that may be released for consumption and imported into Spain set by Regulation (EEC) No 470/88 shall be reviewed, in order to take account of the chargeover in the reference period from calendar year to marketing year, when the forecast supply balance and the maximum quantitiy for sunflower seed and oil are determined for the 1988/89 marketing year. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 September 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 264/46 Official Journal of the European Communities 24. 9 . 88 ANNEX 'ANNEX II B (%) Product Oil content Margarine (CN codes ex 1517 10 90 and ex 1517 90 99) 82 ANNEX III Products exempted from the levy referred to in Article 14 CN code Description 1202 10 90 Ground nuts, not roasted or otherwise cooked, in shell , other than for sowing 1202 20 00 Ground nuts, not roasted or otherwise cooked, shelled, whether or not broken, other than for sowing 1204 00 90 Linseed, whether or not broken, other than for sowing ex 1206 00 90 Sunflower seed for human consumption without transformation 120730 90 Gastor oil seeds, whether or not broken, other than for sowing 1207 40 90 Sesamum seeds, whether or not broken, other than for sowing 1207 50 90 Mustard seeds, whether or not broken, other than for sowing 1207 99 91 Hemp seeds, whether or not broken, other than for sowing 1515 30 Castor oil and its fractions 151540 00 Tung oil and its fractions ex 1515 90 Other vegetable oils and their fractions : por technical or industrial uses other than the manufacture of foodstuffs for human consumption'